Citation Nr: 1241742	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1999, January to April 2002, October 2004 to November 2005, October 2009 to September 2010, and from October 2010 to September 2011.  He received the Joint Service Commendation Medal and Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO granted service connection for a low back strain and assigned an initial 10 percent disability rating, effective July 27, 2007.

In February 2011, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

In September 2011, the Board remanded this matter for further development.

The Veteran testified before the undersigned at a March 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In April 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In his October 2008 notice of disagreement (VA Form 21-4138) and during the March 2012 hearing, the Veteran raised the issues of entitlement to service connection for psychiatric and neck disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its April 2012 remand, the Board instructed the AOJ to, among other things, obtain the Veteran's service treatment records for the periods of service from March to July 1999, January to April 2002, October 2009 to September 2010, and October 2010 to September 2011.  All efforts to obtain such records were to be documented in the claims file and alternate sources of records were to be searched if the records were not available.  If such service treatment records were not available, a formal finding of unavailability was to be made, with notice to the Veteran and his representative. 

The only additional service records in the claims file following the April 2012 remand are service personnel records and there are no additional service treatment records in the claims file or among the Veteran's paperless records in the Virtual VA system.  It is otherwise unclear as to what efforts were undertaken to obtain the identified service treatment records and no formal finding of unavailability was made by the AOJ.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As no additional service treatment records have been obtained and there is no indication of what efforts, if any, were undertaken to obtain such records, the Board must again remand this claim for compliance with the instructions in its April 2012 remand.

Additionally, the evidence indicates that the Veteran's service-connected low back disability may have worsened since his last VA examination in September 2011. For example, during the September 2011 VA examination there was no objective evidence of any muscle spasm of the thoracolumbar spine.  However, a February 2012 VA neurology outpatient treatment note reveals that there were muscle spasms along the lumbar and thoracic paraspinals and in the right trapezius.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In light of the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected low back disability is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A February 2012 VA chiropractic clinic progress note reflects that the Veteran was to receive follow up treatment for his back problems.  This is the most recent VA treatment record in the claims file and among the Veteran's paperless records in the Virtual VA system.  The evidence indicates that the Veteran has received treatment at the VA Medical Centers in West Haven, Connecticut (VAMC West Haven) and Newington, Connecticut (VAMC Newington).  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all necessary steps to obtain the Veteran's complete service treatment records for the periods of service from March to July 1999, January to April 2002, October 2009 to September 2010, and October 2010 to September 2011.  All attempts to obtain these records must be documented in the claims file.

If the Veteran's service treatment records for the above identified periods cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-MR.  Specifically request records of any treatment reported by the Veteran.  All efforts to obtain alternate records must be documented in the claims file.

All efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any of the Veteran's service treatment records for the above identified periods are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a back disability from VAMC West Haven from February 2012 to the present, from VAMC Newington from February 2012 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any muscle spasm or guarding of the thoracolumbar spine and whether any such symptoms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5.  The AOJ should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



